Citation Nr: 0409072	
Decision Date: 04/07/04    Archive Date: 04/16/04	

DOCKET NO.  98-12 042	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for coronary artery disease 
with unstable angina pectoris (claimed as myocardial 
infarction).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York. 


FINDING OF FACT

The veteran did not develop coronary artery disease, or 
suffer a myocardial infarction, as the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
medical personnel, nor are such disabilities the result of an 
event not reasonably foreseeable.


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for coronary artery disease with unstable 
angina pectoris (claimed as myocardial infarction) are not 
warranted.  38 U.S.C.A. § 1151 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, prior to the inception of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  The VA has promulgated regulations to implement the 
provisions of this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claim.  To that end, in 
correspondence of September 2002 (prior to the initial 
unfavorable decision in this case), and in a Statement of the 
Case in November 2003, the veteran was informed of the VA's 
obligations under the new Act, and given the opportunity to 
provide information necessary to obtain any evidence which 
had not already been obtained.  He has been provided with 
notice of the appropriate laws and regulations, and given 
notice of what evidence he needed to submit, as well as what 
evidence the VA would secure on his behalf.  He has been 
advised to advise VA if there was any additional information 
that he felt was pertinent to his claim, or to submit the 
evidence.  In addition, the veteran has been given ample time 
to respond.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
the VA to further notify the veteran what evidence would be 
secured by the VA, and what evidence should be secured by 
him, is harmless.  See Quartuccio and Pelegrini, both supra..  
Accordingly, the Board is of the opinion that no further duty 
to notify or assist the veteran exists in this case.  

Factual Background

A VA record of hospitalization dated in September 1988 
reveals that the veteran was hospitalized at that time with a 
complaint of chest pain, reportedly experienced in the 
orthopedic clinic on the day of admission.  When questioned, 
the veteran described his pain as "retrosternal tightness" 
and "pressure" not associated with nausea, vomiting, 
shortness of breath, or diaphoresis, and relieved by one 
sublingual nitroglycerin.  According to the veteran, he had 
experienced similar pain on multiple occasions during the 
previous month, both at rest, and with exercise.  The veteran 
described one episode of waking up from sleep, at which time 
he found it necessary to sit up to catch his breath.  
According to the veteran, his pressure was sometimes relieved 
by Mylanta.  Also noted was a complaint of constipation and 
"gas."  Reportedly, an upper gastrointestinal series 
performed 1 1/2 years earlier to rule out peptic ulcer 
disease or a hiatal hernia had been negative.  When further 
questioned, the veteran stated that each episode of chest 
pain had been self-limiting, and disappeared spontaneously 
after one or two hours.

On physical examination, the veteran's chest was clear to 
auscultation and percussion.  Cardiac evaluation revealed a 
regular rate and rhythm, with an S1 and S2 characterized by 
no murmurs or gallops.  An EKG showed normal sinus rhythm at 
74, with flipped T's in V-1 through V-6.  Noted at the time 
was some question of an increased ST elevation in V-1 through 
V-3.  The veteran was therefore admitted in order to rule out 
a myocardial infarction.  

During hospitalization, a myocardial infarction was ruled 
out, as shown by CPK's of 58, and a 100 percent MM.  However, 
T-wave inversions in V-1 through V-5 continued.  The 
veteran's complaints of chest tightness recurred on a number 
of evenings, sometimes relieved by sublingual nitroglycerin, 
and sometimes by Mylanta, or by both.  The patient underwent 
cardiac catheterization, which showed a 100 percent occlusion 
of the left anterior descending artery, with flow from the 
collaterals of the right coronary artery.  The left 
circumflex was patent, while the right circumflex showed 
evidence of mild disease proximally.  At the time of 
evaluation, the left ventricle showed some evidence of 
anterior wall hypokinesia.  The veteran underwent a thallium 
exercise stress test, during the course of which he managed 
three minutes of exercise equivalent to 5 METS.  At that 
point, he developed retrosternal chest pain accompanied by 
marked shortness of breath, which was 100 percent of the 
maximal predicted.  The pertinent diagnoses were coronary 
artery disease; and unstable angina pectoris.

On subsequent VA hospitalization in October 1988, there was 
noted a history of hypertension, with recent onset of 
unstable angina, present both at rest and on mild exertion, 
and with occasional nocturnal angina.  Reportedly, the 
veteran underwent an angiogram in September of 1988, which 
demonstrated a 99 to 100 percent midportion left anterior 
descending lesion, marginal, first marginal with a 40 percent 
lesion, and RCA with some minor irregularities of 20 percent 
lesion proximally, and an ejection fraction of 48 percent.  
The veteran additionally underwent a stress thallium 
evaluation, which showed reversible ischemia in the area of 
the septum at a workload of 5 METS.  An EKG conducted during 
the stress test also showed inferior lateral ST depressions 
approximately 2 millimeters.  Since undergoing the stress 
test, the veteran had continued to experience intermittent 
periods of chest pain on an outpatient basis, followed by 
hospitalization at a private medical center for angina, at 
which time a myocardial infarction was ruled out.  Currently, 
he was free of chest pain, with no shortness of breath, no 
pedal edema, no orthopnea, and PND.  

On physical examination, the veteran's neck was supple, with 
no JVD.  His chest was clear, and his heart was regular, with 
no evidence of any murmurs or gallops.  The veteran's 
extremities showed no evidence of edema, and pulses were 
present.

During the veteran's hospitalization, he underwent 
angioplasty of his left anterior descending lesion, which was 
approximately 100 percent occluded.  The percutaneous 
transluminal coronary angioplasty was successful, with a 
reduction of the veteran's stenotic lesion to less than 
10 percent.  Post-angioplasty, the veteran remained 
hemodynamically stable, and chest pain-free.  The pertinent 
diagnoses were coronary artery disease, and hypertension.

A thallium stress and equilibrium image study conducted at a 
VA medical facility in May 1989 was normal, with no evidence 
of ischemia, and no significant interval change since a prior 
study in November 1988.  

In a statement of June 2003, a VA physician indicated that 
the veteran's claims folder was available, and had been 
reviewed.  Based on that review, it was noted that the 
veteran had recently undergone a right total knee 
replacement, and was awaiting followup in the orthopedic 
clinic on September 13, 2003.  At that time, the veteran 
apparently developed chest pressure, and was taken to the 
emergency room.  Noted at the time was that the veteran did 
report similar episodes of pain on multiple occasions during 
the previous month, both at rest and with exercise.  The 
veteran was subsequently ruled out for a myocardial 
infarction.  However, he continued to experience recurrent 
chest pain.  A cardiac catheterization showed 100 percent 
occlusion of the left anterior descending, as well as mild 
disease of the right circumflex.  The veteran subsequently 
underwent angioplasty of his left anterior descending lesion.  

Based on a review of the veteran's medical information, the 
VA physician was of the opinion that the veteran had severe 
underlying coronary artery disease which had been symptomatic 
for at least the month prior to his orthopedic appointment.  
Based on a review of the record, the physician opined that 
there was NO evidence to support a finding that the veteran's 
cardiac condition was the result of carelessness, negligence, 
lack of proper skill, or an error in judgment.  

Analysis

The veteran in this case seeks compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for coronary artery 
disease with unstable angina pectoris, claimed as a 
myocardial infarction.  In pertinent part, it is argued that, 
due to a failure on the part of VA medical personnel to see 
the veteran in a timely manner for an orthopedic appointment, 
he suffered a myocardial infarction.

In that regard, the Board notes that, for claims received 
after October 1, 1997 (as in this case), compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are 
payable for additional disability not the result of the 
veteran's own willful misconduct where such disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee, or in a 
Department facility, where the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, an error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or in the case 
of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 2002).

In the case at hand, a review of the record would appear to 
indicate that, in September 1988, the veteran experienced an 
episode of chest pain while waiting in the orthopedic clinic 
of his local VA medical center.  At that time, the veteran 
stated that he had experienced similar pain on multiple 
occasions for the past month, both at rest and with exercise.  
Subsequent evaluation effectively ruled out the presence of a 
myocardial infarction.  However, a cardiac catheterization 
revealed a 100 percent occlusion of the left anterior 
descending artery, with flow from the collaterals of the 
right coronary artery.  Also noted was evidence of mild 
disease proximally of the right circumflex.  

In October 1988, the veteran underwent a successful 
angioplasty of his left anterior descending lesion.  
Following that procedure, the veteran remained 
hemodynamically stable, and chest pain free.  A subsequent 
thallium stress and equilibrium image study conducted in May 
1989 was essentially within normal limits, with no evidence 
of ischemia and no significant interval change since the time 
of a previous study in November 1988.

When questioned regarding the etiology of the veteran's 
coronary disease, a VA physician, following an in-depth 
review of the veteran's claims folder, noted that the veteran 
had reported episodes of chest pain on multiple occasions 
during the month prior to the incident in the orthopedic 
clinic in September 2003.  Based on her review of the 
veteran's medical information, the physician was of the 
opinion that the veteran suffered from severe underlying 
coronary artery disease, which had been symptomatic for at 
least a month prior to his orthopedic appointment.  Moreover, 
the physician was additionally of the opinion that there was 
NO evidence to support a finding that the veteran's cardiac 
condition was the result of carelessness, negligence, lack of 
proper skill, or an error in judgment on the part of VA 
treating personnel.  

Based on the aforementioned, it is clear that the veteran's 
coronary artery disease preexisted his appointment in the 
orthopedic clinic on September 13, 2003.  Similarly clear is 
that the veteran did not, in fact, suffer a myocardial 
infarction as the result of care (or the lack thereof) in the 
VA orthopedic clinic on that date.  While it is true that, 
subsequent to the incident in question, the veteran underwent 
angioplasty for repair of his left anterior descending artery 
occlusion, there is no indication that such treatment was in 
any way the result of carelessness or a lack of proper 
treatment on the part of VA medical personnel.  In point of 
fact, based on the evidence of record, there is no showing 
that the veteran suffered any additional disability as the 
result of carelessness, negligence, lack of proper skill, an 
error in judgment, or similar instance of fault on the part 
of VA treating personnel.  Nor is there any evidence that the 
veteran experienced additional disability as the result of an 
event not reasonably foreseeable.  Under such circumstances, 
the veteran's claim for benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 must be denied.  


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for coronary artery disease with unstable 
angina pectoris (claimed as myocardial infarction) are 
denied.  



____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



